OPINION OF THE COURT
Per Curiam.
On November 26, 1997, the respondent pleaded guilty in the County Court, Nassau County, before the Honorable Abbey L. Boklan, to the crimes of insurance fraud in the third degee, in violation of Penal Law § 176.20, a class D felony, and scheme *180to defraud in the first degree, in violation of Penal Law § 190.65, a class E felony. The respondent was sentenced on January 21, 1998, to concurrent terms of six months’ imprisonment and five years’ probation. The court imposed fines of $3,871 and $5,000.
The respondent admitted that on or about October 23, 1995, he knowingly submitted false lost wages documents to Cigna Insurance Company (hereinafter Cigna) in support of a no-fault lost wage claim and thereby obtained in excess of $3,000 from Cigna. The respondent further admitted that between approximately March 1995 and August 1995, he engaged in a scheme constituting a systematic ongoing course of conduct whereby he intended to defraud Cigna Insurance Company and Zurich Insurance Company by referring “false, fraudulent statement[s]” to those companies regarding the disability claims of more than one person. Those persons received in excess of $1,000.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Gold-stein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Mitchell Rachlin, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Mitchell Rachlin is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.